                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                EASTERN DIVISION


UNITED STATES OF AMERICA,                    *

                      Plaintiff,             *
v.                                                         Cr. No.: 18-10041-STA
                                             *
ANNA DOSTER
                                             *
                      Defendant.
                                             *

                           ORDER AND NOTICE OF RESETTING


       Upon Motion of the Defendant and for good cause shown, and there being no objection

by the Government, the Motion to Continue Sentencing is granted.

       The sentencing shall be reset for the 29th day of July, 2019 at 9:00 a.m.

 IT IS SO ORDERED, this the 17th day of June, 2019.



                                     s/S. Thomas Anderson
                                     S. THOMAS ANDERSON
                                     CHIEF UNITED STATES DISTRICT JUDGE
